DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgment is made of applicant’s Information Disclosure Statement(s) (IDS), Form PTO-1449, filed 28 February 2020.  The information therein was considered. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the claimed limitations in combination namely, as recited in independent claim 1, a semiconductor memory device comprising: a substrate; 5a plurality of conductive layers which are disposed in a first direction intersecting the substrate and extend in a second direction intersecting the first direction; a first semiconductor layer which extends in the 10first direction and faces the plurality of conductive layers; a memory portion which is provided between the first semiconductor layer and the plurality of conductive layers; and 15a drive circuit which wherein the plurality of conductive layers are provided in a first region where a plurality of the memory cells are disposed, 20a second region provided closer to an end portion of the plurality of conductive layers than the first region in the second direction, and a third region different from the first region and the second region, 25a portion positioned in the third region of the plurality of conductive layers is insulated from portions positioned in the first region and the second region of36Toshiba Ref.: G10024301-USAOur Ref.: 19F301 the plurality of conductive layers, the drive circuit is provided in the third region, and includes a second semiconductor layer which extends through 5the plurality of conductive layers in the first direction, and an insulating layer provided between the second semiconductor layer and the plurality of conductive layers, and 10one end of the second semiconductor layer is connected to the plurality of conductive layers in the second region through a wiring and the other end of the second semiconductor layer is connected to the substrate; and as recited in independent claim 6, a semiconductor memory device comprising: 25a substrate; a plurality of conductive layers which are disposed in a first direction intersecting the substrate and38Toshiba Ref.: G10024301-USA Our Ref.: 19F301extend in a second direction intersecting the first direction; a first structure which extends in the first direction and faces the plurality of conductive layers; 5and a second structure which extends in the first direction and faces the plurality of conductive layers, wherein the plurality of conductive layers include a first region where the first structure is 10disposed, a second region provided closer to an end portion of the plurality of conductive layers than the first region in the second direction, and a third region which is insulated from the first 15region and the second region and where the second structure is disposed, the first structure includes a first semiconductor layer which extends in the first direction and faces the plurality of conductive 20layers, a memory portion which is provided between the first semiconductor layer and the plurality of conductive layers, the second structure includes 25a second semiconductor layer which extends in the first direction and faces the plurality of conductive layers, and 39Toshiba Ref.: G10024301-USAOur Ref.: 19F301 an insulating layer provided between the second semiconductor layer and the plurality of conductive layers, and one end of the second structure is connected to the 5plurality of conductive layers in the second region through a wiring and the other end of the second structure is connected to a circuit formed on the substrate; and as recited in independent claim 17, a method of manufacturing a semiconductor memory device, the method comprising:  15forming a stacked body by alternately stacking, in a first direction intersecting a surface of a substrate, a plurality of sacrificial layers and a plurality of first insulating layers which extend in a second direction intersecting the first direction; 20among a first region, a second region, and a third region of the stacked body, forming a step portion in the second region, the second region being positioned closer to an end portion of the stacked body than the first region in the second direction, the third region being 25different from the first region and the second region; forming, in the first region, a memory portion and a first semiconductor layer extending in the first43Toshiba Ref.: G10024301-USA Our Ref.: 19F301direction and facing the plurality of sacrificial layers and the plurality of first insulating layers; forming, in the third region, a second insulating layer and a second semiconductor layer extending in the 5first direction and facing the plurality of sacrificial layers and the plurality of first insulating layers; forming a groove which separates the third region from the first region and the second region and extends in the first direction; 10forming a cavity by removing the sacrificial layers through the groove; forming a conductive layer in the cavity; and forming a third insulating layer in the groove to insulate the third region from the first region and the 15second region.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mizutani et al. US 9,224,747 teach memory cell array including a drive circuit adjacent to a stepped word line contact region.	
The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  When responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON BERNSTEIN/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        9/8/2021